Warren E. Burger: We will hear arguments next in Securities and Exchange Commission against Sloan. Mr. Pitt you may proceed whenever you are ready.
Harvey L. Pitt: Mr. Chief Justice and may it please the Court. For 33 years the Securities and Exchange Commission has filed the practice of issuing consecutive but separate orders of ten days duration, suspending trading and security when necessary to provide immediate protection for the investing public against fraud, manipulation and inadequate corporate disclosures, and the Commission has done so only after making a separate and fresh review of the then current facts in each situation. The Court of Appeals, however in this case, has enjoined the Commission from ever again suspending trading and security for more than ten consecutive days, despite the Commission’s longstanding and consistent administrative practice, express congressional approval of that practice and reenactment and expansion of the Commission’s authority in that regard. Although the Commission recognizes that it may not exercise its summary suspension power, for an indefinite period of time, what we respectfully seek from this Court is the restoration of the full measure of statutory authority, we believe, the Congress intended to confirm.
William H. Rehnquist: Do you think there is any limited all to the number of times the Commission can consecutively exercise its ten days suspension?
Harvey L. Pitt: Yes, I do.
William H. Rehnquist: What do you think --
Harvey L. Pitt: I think that that would be tested by whether the Commission has abused its discretion, and it would depend on the circumstances, but surely where the Commission had adequate basis for permitting trading to resume, it would be an abuse of its discretion and I think that courts can review that issue and direct the Commission to terminate its trading suspension.
Warren E. Burger: What would you think about 36 consecutive suspensions of ten days each?
Harvey L. Pitt: Of course the --
William H. Rehnquist: Where would that fall?
Harvey L. Pitt: Of course the Court of Appeals in this case never reached the question of an abusive discretion, and the facts in context in this case do not suggest that there was necessarily an abusive discretion with respect to that matter. That is an issue that could be tested, had this case been heard timely which is one of the issues that Court has asked me to address. I do think that at some point a trading suspension can constitute an abusive discretion and certainly in a case 36 consecutive suspensions might constitute an abusive discretion.
Warren E. Burger: If the Court had decided it on that basis would you be here?
Harvey L. Pitt: If the Court had held that it was an abusive discretion, no Your Honor we would not.
William H. Rehnquist: Do you think on the same set of facts, Court would be justified and setting aside that 20 consecutive suspension, whereas it would not be set for second suspension?
Harvey L. Pitt: I think that there are degrees of concern that the Commission would have had with respect to the suspensions at varying points in time and that a court, if the matter was properly presented to it, could differentiate between the factual circumstances that existed anytime. Bear in mind, I think that the Commission does have a large measure of discretion in this area. Its focus is to protect trading and the public investors who trade in these securities and in this particular case, there was an alleged market manipulation which in fact the Commission ultimately concluded had existed.
William H. Rehnquist: But supposing that review was sought after the second consecutive ten days suspension, and the Court concludes no abusive discretion, there are then 18 more successive ten days suspensions and review was again sought in the Court, would the same court be justified and concluding that there was an abusive discretion simply by the number of successive suspensions?
Harvey L. Pitt: I do not believe that the mere number of suspensions per se would give rise to an abusive discretion. I think it is hard to fashion that kind of a rule. I think in any given factual context the continued duration of these suspensions may constitute an abusive discretion, but I do not think a court can simply say, because consistent for 18 consecutive periods that, that was an abusive discretion. Take for example, the situation where there is rapid manipulation ongoing and the Commission is trying to get to the bottom of that manipulation. It is having difficulty nailing down the evidence, finding out whether the manipulation existed. It might take 180 days to put that case together, go into court, obtain an injunction and prevent the manipulators from reeking the habit that they might be perpetrating in the markets.
William H. Rehnquist: You can go and then get a preliminary injunction, can't you?
Harvey L. Pitt: We can if we have put together prima facie case indicating the probable likelihood of success on the merits.
William H. Rehnquist: But your hypothesis is that having failed to do that you can similarly suspend for 180 days without any evidance?
Harvey L. Pitt: No, my hypothesis is that the Commission, having sufficient cause to believe that there is a possibility of manipulation and not having enough evidence yet to go into Court, can suspend trading.
John Paul Stevens: For how long, how long should it there be required to get enough evidence to make out a prima facie case?
Harvey L. Pitt: I think it would be difficult to say that that is susceptible of a hard and fast objective standard. I could not say to the Court that it should take the Commission 30 days or 40 days, or 50 days. I can say that a court can look at the type of case and determine whether an investigation has bought down, it is not being pursued diligently, or there are explanations as to why a matter is taking as long as it is, and I think that the Commission has an obligation to be sensitive to the fact that a suspension of trading can cause some problems for investors and should be terminated as promptly as possible.
Potter Stewart: In this case it is more than well over a year, wasn't it?
Harvey L. Pitt: In this case it was 370 days, one year and Ten days.
Potter Stewart: And that had been proceeded by another series of suspensions based on different grounds for an even longer period, right?
Harvey L. Pitt: Yes, but the one year suspension --
Potter Stewart: 400 and some days.
Harvey L. Pitt: -- involved three separate grounds, as it turned out, and the Commission did review the circumstances each ten days. We were dealing with people who are fugitives from Justice. We were dealing with both foreign and domestic marketplaces and the effects of manipulations in both marketplaces. This was a complicated case which the Commission had put together.
Byron R. White: I take your argument as it includes the argument that whatever might have been true when the statute was first passed at least now, it should be construed the way you suggest it should be that Congress is actually approved this interpretation by the Commission, it says, though it were now written that the Commission may enter successive suspensions for ten day periods, if yet at the end of maximum appropriate determination.
Harvey L. Pitt: No, I would say that as well as the fact that I think that the original enactment contemplated the construction that we have placed on it for 33 years and that I think can be gleamed from a precise reading of the statute. The statute --
Speaker: You do not need to make that argument if your first was --
Harvey L. Pitt: No, I do not, but we think both arguments succeed or should succeed.
William H. Rehnquist: Do you think --
Warren E. Burger: I think that both of these observations are subject to what you were seeming to say it before that it might well be abusive a discretion to have 36 suspensions of ten days each and that you would not be here if the Court had placed it on an abusive discretion.
Speaker: That is correct, we would not be.
Potter Stewart: Didn't you also say earlier that not only had Congress approved your construction, but indeed had expended?
Harvey L. Pitt: Yes, Your Honor in the initial 1934 Act, the authority to suspend trading was limited to securities that were listed on an exchange. In 1964, at the specific request of the Commission, the Congress expended that authority to all securities traded in the over the counter markets as well as in listed securities. It was at that time, that the Commission presented to the Congress as it had previously each year in its annual report, its consistent practice of successive, but separate suspension orders, and the senate report expressly approved and accepted the interpretation of the Commission and the House would be Commission’s assistant in grafting the bill, expand that our authority do encompass over the counter markets.
William H. Rehnquist: Do you think the Commission unambiguously and fairly explained to Congress its present policy in 1964?
Harvey L. Pitt: Yes Your Honor I do, and I think it stamps back not just from the legislative development but from our annual reports as well. Starting in 1946 and each year thereafter, we provided furnished information to the Congress with respect to our practices with regard to trading suspensions. I think the Congress was aware of this indeed in 1950 --
William H. Rehnquist: You are suggesting that average (Inaudible) reads your annual report?
Harvey L. Pitt: I am suggesting that there may be congressman who do read it and do not read it. I think for purposes of construing what the congressional intent was when Congress acted upon our legislation that are expressed explanation of our policies which took several forms. The annual report may be one lesser form of that. We also went to Congress or oversight committees were priced of this in 1959 and in 1960, we indicated that the policy of successive rollovers where a separate determination was made, was one that we have been employing consistently. We got expressed committee approval of that by one of our oversight committees. In 1964 we --
William H. Rehnquist: No that does not constitute our congressional approval, does it?
Harvey L. Pitt: Well, I think that the congressional expansion of our authority coupled with an acceptance of that interpretation in the committee reports accompanying the bill is about as good an indication as we can have in the circumstances without --
William H. Rehnquist: But an approval by an oversight committee in 1959 certainly does not represent an active Congress.
Harvey L. Pitt: No and that was supplied in 1964.
William H. Rehnquist: So you say that an adequate presentation of this policy was made to the 1964 Congress that did enact the bill.
Harvey L. Pitt: I do, but I would not minimize in 1959 approval by the oversight committees, because Congress, as this Court is well aware, monitors the activities of the independent regulatory agencies through its oversight committees. They are the ones responsible for monitoring our activities and determining whether our acts are in the first instance appeared to be in accordance with congressional intent. It is true that the words of a congressional oversight committee cannot bind the whole Congress. That came in 1964.
Lewis F. Powell, Jr.: Mr. Pitt are these rollover orders as you described customarily issued Ex parte?
Harvey L. Pitt: I think Your Honor that the term Ex parte would presume a proceeding and the answer to that is to full. The Commission staff usually suffice information for the Commission that is not in advisory context. It is simply the Commission and its staff reviewing information. We do, however, receive request from corporate issuers, trustees, and bankruptcies, and in fact the courts on occasion and those are transmitted from the staff to the Commission. We have adopted --
Potter Stewart: Does an issuer have any notice (Inaudible).
Harvey L. Pitt: An issuer has notice of the fact that in most cases that a suspension is about to be issued unless the circumstances are such an emergency nature that we are required to announce it before notifying the issuer. We do have a specific procedure that permits an issuer or any person who believes that they have information bearing on the wisdom or lack of wisdom of our trading suspension power to furnish the Commission with information as to whether or not a particular trading suspension should be listed.
Potter Stewart: Could the issuer gradually on demand have a hearing as to whether or not the continuation of the rollover is justified?
Harvey L. Pitt: I am not certain, if we posit the situation where it is due to the issuer’s misconduct that the trading suspension has issued, then Section 12 (j) of the Securities Exchange Act contemplates that the Commission should at some point, commence a proceeding. It is conceivable -- although I must confess I have not given thought to this that an issuer might seek into the Administrative Procedure Act to claim that he can compel agency action unlawfully withheld which is a 12 (j) proceeding to have an adjudication on the merits. In the absence of an issuer’s violation of the Act, 12 (j) is inapplicable, indeed that is the problem with the reasoning of the Court of Appeals that has led us to this Court, and in that circumstance, it seems to me that an issuer might have a cause of action for review of an abusive discretion, but I do not know that issuer could compel us to hold an administrative proceeding, but I think in either event, the issuer would get the question before a Court and have the timely resolution of the suspension it starts.
John Paul Stevens: I have two questions Mr. Pitt, I will put them both at once, if I may. Are there any regulations or anything in this record to tell us what kind of a procedure the Commission follows when it issues a successive order? Is there any kind of a -- or can it just be done by somebody saying, okay let us extend it another ten days. And my second question is if during a period of suspensions the Commission does find it has enough evidence to make out prima facie case of violation, what is the statutory procedure available to, if they go into Court and get some kind of injunction is there, other than 12 (j)?
Harvey L. Pitt: We -- with respect to your first question, there is no written rule that binds the Commission to a process there is the same consistent approach to the Commission as always followed in the record does evidence that here, namely it is that the staff is required, if it believes that a trading suspension should be continued to furnish the Commission with information suggesting why that suspension should be considered.
John Paul Stevens: But could that information that it could be what we tell to you last week is still true. Do they have to have anything new?
Harvey L. Pitt: At some point the Commission as a matter of internal discipline required something new.
John Paul Stevens: Does it each ten days record or something?
Harvey L. Pitt: Not necessarily. It may be, for example in this case, the staff may be finding out from the Royal Canadian Mounted Police as was the case here, what the extent of their information was with manipulation and it indicated to the Commission that it was going to Newfoundland to take testimony. That took several weeks to arrange. In that context it was certainly understandable that ten days later the memorandum to the Commission from the staff would indicate the fact that this was still the procedure that was going to be followed and what the developments were in arranging that testimony, but the information would have been the same.
John Paul Stevens: So if the information in effect said would take us about six months to get a case together then they just have rubber stamps for six months.
Harvey L. Pitt: No, I believe -- and of course that is not this case. I believe if the staff thought it would take them six months to get the information and so apprise the Commission that that would be the strongest case for arguing that the Commission would be under responsibility to publish whatever facts it was aware of and terminate the suspension as promptly as possible, but that situation would be the kind of situation that could be dealt with in a case seeking to review the Commission’s action for abusive discretion. If I have not responded I can elaborate.
John Paul Stevens: You have not responded the second question, maybe you do not remember it.
Harvey L. Pitt: The second question as I understood it was what statutory remedies are available to the Commission if there is issuer misconduct?
Potter Stewart: No if there is a situation not covered by 12 (j).
Harvey L. Pitt: Okay.
Potter Stewart: And there is need for a suspension of more than ten days and there is probable cause to prove all sorts of violations of the statute. What would you do, would you just use the ten day power or would you have gone to Court?
Harvey L. Pitt: Again, it would depend on the kind of information we had available. If 12 (j) is inapplicable we would use the ten day power either to assist us in getting into Court, for example, with a temporary restraining order or preliminary injunction, because by that time we would have filed our complaint, the facts would be public, and investors would be alerted to what our allegations were, and that is our policy, we do not weight for the action to be litigated.
John Paul Stevens: I am just wandering why -- if you have the ten day power in your claim, why you would even run in the Court for preliminary adjunctions?
Harvey L. Pitt: Because the preliminary injunction is necessary to stop the people who are violating the law.
John Paul Stevens: I see.
Harvey L. Pitt: The fact that we can suspend trading will not protect those people who have been victimized by the violations of law. The Commission’s position --
Potter Stewart: What therefore would be the prior of the injunction or the injunction necessarily stop trading?
Harvey L. Pitt: No, in that circumstance the suspension of trading would be necessary to alert investors to the facts. Once they are informed to the facts the Commission does not assume a paternalistic position. Investors, once they know as much as we know, are free to make their own investment decisions so long as there is not a manipulation in the marketplace. That is something that would be of greater concern.
Potter Stewart: And therefore the prayer of the injunction would be designed to terminate the alleged manipulation on the marketplace, wouldn't it?
Harvey L. Pitt: That is correct.
Potter Stewart: The injunction would necessarily include a prayer that all trading would be suspended, wouldn't it?
Harvey L. Pitt: The injunction in that circumstance would not address itself to trading at all. And once the complaint was filed the trading suspension would be lifted.
John Paul Stevens: The purpose of the suspension then is to give you time to assemble information to make public so that thereafter the investing public to make and form decisions.
Harvey L. Pitt: That is precisely the purpose of the suspension, although in the case of a market manipulation it may be to get us into the Court and take some preliminary action. So in the market manipulation context the fact that there is some information may not prevent investors from being abused, but by enlarge, Your Honor has concisely stated what our need for the suspension powers are?
John Paul Stevens: And in this case it took a year to get enough information there to issue the appropriate press release.
Harvey L. Pitt: In this case there were three separate basis in the series of, suspension, consecutive suspension orders. There was a market manipulation both here and abroad that had to be tracked down, there was a change in management of the company and there were a failure to file current reports. Three separate basis that occurred over the course of that one year period which is precisely why we believe that the limitation that the Court of Appeals below put on our suspension power is inconsistent with the statutory intent both in 1934, again in 1964, and finally in 1975 when the Act was amended again. We briefly stated, the Court also asked us to address the question of mootness, and I hope it is plain that the Commission of course prefers a decision on the merits in this case because our summary suspension authority has been a critical element of our enforcement and policing of the securities markets. Nevertheless because the Court invited us to discuss the question of mootness we have given careful consideration to whether this case was properly before the Court of Appeals. In terms of the relevant facts, on that issue I think all that needed to be stated is that at the time this case was presented to the Court below, the petition was filed nine days later the trading suspensions terminated. At the time of oral argument, at the time of briefing, and at the time of the Second Circuit’s decision there were no trading suspensions in effect. The Court held nevertheless that the case was not moot based on this Court’s decision in Southern Pacific Terminal Co. against the ICC suggesting that the matter was capable of reputation yet evading review.
Potter Stewart: What have they complained in this case as for an injunction or declaratory judgment or money damages or all three or what?
Harvey L. Pitt: Your Honors as precisely the question that gives rise to our dilemma with respect to mootness, there was no District Court complaint in this action, in this particular action, although one had been tried previously. This was a petition for review pursuant to Section 25 (a) of the Securities Exchange Act of 1934 which sought review of a discrete set of orders, this one year set of orders.
Potter Stewart: That is in the Commission or in the Court of Appeals?
Harvey L. Pitt: That is right, to the Court of Appeals and it is set forth on Page 122 of the Appendix. It does not challenge in terms all of the Commission’s orders with respect to trading suspensions; it challenges one series that lasted as the Court has indicated for a year with respect to Canadian Javelin stock.
Thurgood Marshall: Well, why is not that moot?
Harvey L. Pitt: Well, your Honor. It is not clear that it is not moot, and it may well be moot for the following reasons:
Warren E. Burger: Is there anything outstanding or --
Harvey L. Pitt: In so far as the petition for review sought judicial review of that precise question as to whether Canadian Javelin stock should have been suspended, or could have been suspended that order no longer exists and the case ordinarily would be moot. The analysis, as I understand this Court’s decision, requires us to consider whether it is capable of repetition and yet evading review, in a sense it is not capable of repetition at least to the degree of certitude that this Court has required in its prior decisions, because this specific review proceeding was over the suspension of Canadian Javelin stock and it is by no means clear that this Commission would again suspend trading in Canadian Javelin stock nor certainly for the same reasons.
William H. Rehnquist: Well, in Weinstein agaisnt Bradford we said it had to be capable of a repetition with respect to the particular parties involved.
Harvey L. Pitt: That is correct. It is our contention as we set forth both in our petition and in our brief on the merits in this Court that Weinstein agaisnt Bradford is dispositive of this case.
William H. Rehnquist: And that therefore it is or is not moot.
Harvey L. Pitt: Therefore it is moot, if the petitioner is viewed in its capacity as a shareholder of Canadian Javelin stock, which is the posture he was in, in the Court of Appeals. If however, the case is viewed with respect to the generic question of the appropriateness of trading suspensions, it is certainly clear that this is an issue that is capable of repetition. We will, if this Court restores our power in appropriate circumstances, resume ten day trading suspensions on a consecutive, but separate basis.
William H. Rehnquist: It gives to this particular respondent?
Harvey L. Pitt: We have done nothing against this particular respondent.
William H. Rehnquist: Doesn't Weinstein versus Bradford say, it has to capable of repetition with respect to each of the parties?
Harvey L. Pitt: I believe Weinstein agaisnt Bradford and DeFunis against Odegaard both support that proposition Your Honor.
Speaker: But this respondent has filed an affidavit or it claims that he owns what some 400 different securities.
Harvey L. Pitt: He has now changed that in his brief on the merits which we just received to allege 150 securities, 12 of which have been the subject of consecutive suspensions. He also --
Speaker: And the Commission suspends what 20 or 30 different securities each year?
Harvey L. Pitt: Something along that line yes. Consecutively we suspended more, but only about 20 a year on a consecutive basis.
Speaker: And has done so every year as a matter for historic fact.
Harvey L. Pitt: That is correct. Now, if --
Warren E. Burger: Then as a petitioner I suppose it is kind of probable one thing’s capability of repetition is required but --
Harvey L. Pitt: That, that would --
Warren E. Burger: Anybody owns that many securities and if you are suspending that much trading in separate securities every single year, eventually those lines are going to meet, and that is capable repetition yet evading review with respect to this party.
Harvey L. Pitt: We would concede and we did set forth a probability formula which suggests one possible analysis, we would concede that it is possible that a stock that the respondent owns may be subject to a consecutive suspension, but even if that is true that does not reach the second phase of the Southern Pacific case which is whether this matter is a matter that evades review. And for that question it depends on the kind of review that is sought. If the review that is sought is of the statutory authority of the Commission to suspend trading for more than one ten day period that is a question which we believe does not evade review even if this Court holds that the lower court's decision should be vacated for mootness. After all this respondent could have done what the respondents in others of the cases that have been held not to be moot did namely institute a District Court action seeking declaratory relief and an injunction. In fact, however, that is precisely what this respondent did in 1974, and what is surprising to us is he made that claim and challenged our trading suspension authority both as to constitutional basis, successive basis, and as an abusive discretion. The District Court ruled on the merits and claimed that the allegations were frivolous. The Court of Appeals for the Second Circuit affirmed and this Court denied certiorari and our concern is that --
Potter Stewart: Well, if he took that as a lesson never to try that rule again. [Laughter]
Harvey L. Pitt: Indeed he has learned well, so he has now filed the petition if this Court were to hold as we think it probably must that the Second Circuit’s decision should be vacated for mootness, viewed in the capacity in which the case was presented there. We would be lost (ph) to see the same sequence of events that occurred in 1974 commence allover again in a sense even the government need some protection against repetitive litigation. In sum --
Lewis F. Powell, Jr.: In sum, we should not dispose unless on mootness.
Harvey L. Pitt: I am constrained to advise the Court that my reading of the cases suggest that the case was moot at the time that Second Circuit decided. We would like to see a decision on merits.
Speaker: Because of the procedure that he followed --
Harvey L. Pitt: That is correct.
Warren E. Burger: By asking the Court of Appeals to review certain specific suspension orders.
Harvey L. Pitt: It is certain that we will be back in District Court again as soon as the decision is vacated. In sum, the Commission is going to be -- Commission’s construction of Section 12 (k) has been used to maintain fair and orderly capital markets. We believe that the decision below weakens the capacity of the Commission in an unfair manner to monitor the securities, markets, and urge that this Court reverse the decision of the court below.
Warren E. Burger: Mr. Sloan, before you commence your argument when Court granted you leave to appear in this case, you received a notice, the usual notice to counsel, did you not?
Samuel H. Sloan: No, I have not received anything since the time there was one week ago that I was advised that I would be allowed to argue, I have not received anything.
Warren E. Burger: Nothing?
Samuel H. Sloan: No.
Warren E. Burger: March 1, letter you would have not received?
Samuel H. Sloan: No, I have not.
Warren E. Burger: Are you aware that the rules for current require that counsel (Inaudible) list to arguments registrar with the Deputy Clerk in room 22 (d) at 9.00 a.m. or shortly after that on the day of signing for argument.
Samuel H. Sloan: No, I am not aware that rule.
Warren E. Burger: Then you better check your mail because you are in violation of that rule and you did not appear here till 2.30 today and the Court can not organize its business if it does not know that arguing counsel is not to be present. Now you may proceed.
Samuel H. Sloan: Thank you very much Your honor. Gentleman, Mr. Chief Justice and may it please the Court. My name is Sam Sloan. I believe this is a simple case. The Section 12 (k) of the Securities Exchange Act gives the SEC the authority to suspend trade in a security for a period not exceeding ten days. Here the SEC has suspended trading in a security for 370 days, therefore the SEC has filed the statute and the Court of Appeals under the circumstances was rquired to enjoin the SEC from issuing from continuous practice which it has continued over a period of 33 years. Now they say, the case has moot, but the problem that anyone has in objecting to this procedure of the SEC is the problem that I face, because as the SEC has pointed out I started a case back in 1974 protesting the trading suspensions in Canadian Javelin Limited and these suspensions continued and I lost that case then I came back with a petition for review and the Court of Appeals again protesting the trading suspensions of Canadian Javelin Limited and I lost that case. Finally, and the reason I lost the second case was because the SEC said that they were going to an administrative hearing. I applied to the SEC for an administrative hearing. They waited until they were ready to enter their last trading suspension order, and they did so and at the same time, they denied my request for an administrative hearing, and thus putting me back into the Court of Appeals for the third time. Now they say because of their delays and because they ran me around for approximately two years prior to getting me back into the Court of Appeals by making a bunch of suggestion, such as the suggestion that they were going to give me administrative hearing, which in fact they did not give that the case has become moot upon expiration of the consecutive ten day. The last order which was timed to coincide with the denial of my request for hearing. I do not believe that a government agency can be allowed to put a person in this kind of position where they are controlling the case, where they are deciding at what point I can object to their procedure, and they can then manipulate the facts in such a way to say that case is moot before I have ever had an opportunity to present my claims. Now, they say that the case, the action of the SEC can only be reviewed by a Court in an abusive discretion situation. Well, as the Court is well aware if you file a petition for review in the Court of Appeals -- now I tried to proceed in the District Court, I lost the SEC said my exclusive remedy was to file a petition for review in the Court of Appeals. So since they told me what my remedy was, I pursued that remedy. I filed a petition for review in the Court of Appeals, and when I got up there, they, at that point, said that this really was not my remedy, I should go back to the Commission and where they would give me an administrative hearing. Now, in the situation where they say a court may review a case on the matter of abusive discretion the question arises.
Warren E. Burger: We will resume at 10 o’clock tomorrow morning.